DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Response to Amendment
This Office Action is in response to applicant's communication filed 20 October, 2020. No claim has been currently amended or canceled or newly added. As a result, claims 1-51 are now pending in this application.

                                           Response to Argument
Applicant’s arguments, see remark, filed 20 October, 2020, with respect to the rejections of claims 1-51 under the prior art rejections have been fully considered and are not persuasive. The applicant’s remark to the claims were considered with the results that follow.

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the 

a)    Applicant argues on pages 15-16 of remark filed on 20 October, 2020 that Johnston in view of Gillen in view of Novik does not make claim 1 obvious under 35 U.S.C. § 103 because the cited art does not disclose "identifying, by the computer system, a piece of the information received from the sources, wherein the piece of the information does not include temporal data" in claim 1.
In response, Examiner respectfully disagrees. The examiner finds that Johnston shows temporal transaction associated with canonical table where logic is adapted to determine whether the temporal transaction is a temporally-enabled transaction or a bi-temporal transaction or an effective-time transaction. Further, Johnston show in his invention the logic that is logic is adapted to control a user interface to display a non-temporal table or a bitemporal table or an effective-time table. In paragraphs [0313]-[0314] of Johnston teaches a temporal table and an otherwise identical non-temporal table must be an equivalence in content, and only some of the rows in a temporal table have a corresponding row in their otherwise identical non-temporal table, for example, for each of those currently asserted and currently effective rows in the temporal table, ‘the column or columns which metadata designates as the business key is used to populate the primary key column or columns of the non-temporal table. For each temporal foreign key, if any, the row whose object identifier matches the value in the temporal foreign key, and whose assertion-time periods and effective-time periods are both current, is retrieved, and the column or columns making up the business key of 
In response to Applicant's assertion for the dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Therefore, in view of the above, the examiner believes that the features of the claims 1-51, and all other dependent claims are taught by the applied arts. After consideration of arguments, rejection of claims 1-51 under 35 U.S.C. § 103 is proper and is, therefore, maintained.

                                            Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-51 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas M. Johnston et al. (U.S. Patent Pub. Application Number US 2013/0018849 A1, hereinafter “Johnston”) in view of Robert E. Gillen et al. (U.S. Patent Pub. Application Number US 2012/0303670 A1, hereinafter “Gillen”), and further in view of Lev Novik et al. (U.S. Patent Pub. Application Number US 2016/0078103 A1, hereinafter “Novik”).

With respect to claim 1, Johnston teaches method for accessing information, the method comprising: 
receiving, by a computer system, the information from sources for distribution to client computer systems (see [0714]-[0176], transactions are submitted to DBMS (i.e. source), and at which queries to retrieve data are also submitted and ‘user interface (i.e. client computer systems)’ is controlled, for queries, by ‘presenting at that interface, the tables (i.e. in a distribution manner)’); 
identifying, by the computer system, a piece of the information received from the sources wherein the piece of the information does not include temporal data (see Para [0313]-[0314], a temporal table and an otherwise identical non-temporal table must be an equivalence in content, and only some of the rows in a temporal table have a corresponding row in their otherwise identical non-temporal table, for example, for each of those currently asserted and currently effective rows in the temporal table, ‘the column or columns which metadata designates as the business key is used to populate the primary key column or columns of the non-temporal table (identify column data as non-temporal data)’ )’;
identifying, by the computer system, the temporal data for the piece of the information based on a policy(Para [0497]-[0503], the AVF next adds the ‘metadata (i.e. temporal data)’ column policy-nbr to the schema based on policy table). Johnston further teaches (see Para [0114], rows representing all currently asserted current in transaction time and currently effective or current in valid time statements about clients corresponding to the temporal Policy table); and   
associating, by the computer system, the temporal data with the piece of the information, enabling analyzing the information by a client computer system with increased accuracy (see Fig. 2 and Para [0091], [0314], the column or columns which metadata designates as the business key is used to populate the primary key column or columns of the non-temporal table and [0353], generating a temporal database 211 from ‘a non-temporal data model 203 (i.e. piece of the information)’, and ‘temporal metadata 207 (i.e. temporal data)’ and temporal foreign key metadata 503 is associated with every table (Therefore, it is well defined that using temporal data automatically increase accuracy for accessing information). 

However, Johnston does not explicitly teach “placing, by the computer system, the information into a graph database at a location that is between the client computer 
However, Gillen teaches “placing, by the computer system, the information into a graph database at a location that is between the client computer systems and the sources of the portion of the information (see Para [0027], virtual machines running on one or more of the devices 110, 120 and 130 may comprise processes that may create a graph and/or tree structure and ‘may process and/or store data in nodes of the graph or tree structure (i.e. placing the information into a graph database)’, wherein Fig. 4 and Para [0045], teaches a ‘new queue QC1C2 420 (graph database information)’ may be assigned for communication ‘between the child node C3 304 which may reside on ‘device 110’ and managed by the process VM P1 210 and the child node C3 404 which may reside on ‘device 120’ and managed by the process VM P2 218 (i.e. between the client computer systems and the sources of the portion of the information)’), wherein placing the information comprises storing the information within a set of nodes indicating formats for the information and values for the information (see Para [0046], the graph or tree 400 processing data via the node C3 304, the ‘node C3 304 may store information about the data being communicated to its ‘descendants on the second device 120, which may comprise a record or a summary (i.e. formats for the information and values for the information)’ of what is stored and/or processed by its descendent nodes (i.e. placing the information comprises storing the information within a set of nodes)’ in device 120)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Johnston with the teachings of Gillen’s system for distribution of processing tasks in a cloud computing platform because combination would access information at different times in an information system as taught by Gillen in order to enable allowing the descendant nodes below residing on the device to be pruned from the graph or tree, thus freeing up resources, and reducing memory pressure in a physical machine.

            However, Johnston and Gillen do not explicitly teach “wherein the piece of the information is stored as an aggregate object; wherein associating the temporal data with the piece of the information comprises storing a snapshot of the piece of the information as part of the aggregate object, wherein the snapshot is a version of the piece of the information associated with the temporal data”.
           Novik teaches “wherein the piece of the information is stored as an aggregate object (see Para [0094], database data component accessed using a constructed data stream of the ‘constructed data stream source component may be defined as data type (i.e. aggregate object)’ defined as ‘a schema (i.e. format)’ that determines how the constructed data stream is organized).
wherein associating the temporal data with the piece of the information comprises storing a snapshot of the piece of the information as part of the aggregate constructed data stream as a collection of snapshots as a function of a selected value and time (i.e. piece of the information)), wherein the snapshot is a version of the piece of the information associated with the temporal data (see Para [0118] and [0122], temporal element indicate a time that is associated with snapshot that are used to generate the constructed data stream (i.e. aggregate object) with the temporal element occurred and stored as part of a snapshot of the event in the database data, in Para [0052’] teaches the constructed data stream is a function of a value and a temporal element (i.e. aggregate object) which is contemplated a key attribute or set of attributes)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Johnston and Gillen with the teachings of Novik’s method for performing enhanced event processing because combination would access information at different times in an information system as taught by Novik in order to provide for enhanced event processing with repeatability without altering the historical information or structure of the database data or the constructed data stream.

Claims 9 and 16 are substantially similar to claim 1, and therefore likewise rejected.
Regarding claim 2, Johnston teaches repeating, by the computer system, identifying the piece of the information received from the sources without the temporal data (see Para Fig. 1 ref. 119, and [0309], identify the ‘column client-nbr as the primary key of the corresponding non-temporal table’ (i.e. a piece of the information received without temporal data)’ , wherein the column client-nm is ‘not mentioned in any of the metadata 505-507’ (i.e. without temporal data )); identifying the temporal data for the piece of the information based on the policy (Para [0497]-[0503], the AVF next adds the ‘metadata (i.e. temporal data)’ column policy-nbr to the schema based on policy table); and associating the temporal data with the piece of the information for each piece of the information that is unassociated with the temporal data (see Fig. 2 and Para [0314], the column or columns which metadata designates as the business key is used to populate the primary key column or columns of the non-temporal table and [0353], ‘temporal metadata 207 (i.e. temporal data)’ and temporal foreign key metadata 503 is associated with every table).

Claims 10, 17, 24, 36 and 47 are substantially similar to claim 2, and therefore likewise rejected.

Regarding claim 3, Johnston teaches the steps of identifying the piece of the information without the temporal data (see Para Fig. 1 ref. 119, and [0309], identify the ‘column client-nbr as the primary key of the corresponding non-temporal table’ (i.e. a piece of the information received without temporal data)’ , wherein the column client-nm is ‘not mentioned in any of the metadata 505-507’ (i.e. without temporal data )); identifying the temporal data for the piece of the information based on the policy (see Para [0497]-[0503], the AVF next adds the ‘metadata (i.e. temporal data)’ column policy-nbr to the schema based on policy table); and associating the the column or columns which metadata designates as the business key is used to populate the primary key column or columns of the non-temporal table and [0353], ‘temporal metadata 207 (i.e. temporal data)’ and temporal foreign key metadata 503 is associated with every table).

Claims 18 and 25 are substantially similar to claim 3, and therefore likewise rejected.
Regarding claim 4, Johnston teaches the temporal data is bi-temporal data that indicates a date of when the information changes and when the information is useable (see Para [0034], all temporal tables are bi-temporal tables and at Para [0056], a request to extend the effective start date of an insurance policy back to the beginning of the calendar year, might easily require half-a-dozen or more physical transactions).
          
Claims 11, 26, 37, 48 are substantially similar to claim 4, and therefore likewise rejected.
Regarding claim 5 Johnston teaches wherein the date of when information changes indicates a change date of when the information was changed (see Para [0400]-[0401], to withdraw a row is to change its assertion end date to the assertion begin date specified on the transaction).

Claims 12, 28 and 39 are substantially similar to claim 5, and therefore likewise rejected.

Regarding claim 6, Johnston teaches the temporal data indicates at least one of when the information is changed or when the information is useable (see Para [0003], [0007] and [0018], temporal data that keeps track of changes over time).

Claims 13, 19, 27 and 38 are substantially similar to claim 6, and therefore likewise rejected.

Regarding claim 7, Johnston teaches the temporal data indicates when the information is usable by indicating at least one of a first date of when the information becomes useable, a second date indicating when the information becomes unusable, a first range of dates during which the information is useable, or a second range of dates during which the information is unusable (see Para [0336] and [0571], time periods may be represented by single columns which use time period datatypes recently made available by some DBMS vendors).

Claims 14, 20, 29, and 40 are substantially similar to claim 7, and therefore likewise rejected.

Regarding claim 8, Johnston teaches receiving, by the computer system, the piece of the information without the temporal data from a source (see Para Fig. 1 ref. identify the ‘column client-nbr as the primary key of the corresponding non-temporal table’ (i.e. a piece of the information received without temporal data)’ , wherein the column client-nm is ‘not mentioned in any of the metadata 505-507’ (i.e. without temporal data)), wherein the temporal data associated with the information is unavailable from the source (see Para [0448], by the temporal foreign key metadata 503, the AVF determines that the policy table is not a parent table in any TRI relationship). 

Claims 15, 21, 30, 41 and 49 are substantially similar to claim 8, and therefore likewise rejected.

With respect to claim 22, Johnston teaches a method for accessing information comprising: receiving, by a computer system, a request for the information (see Fig. 1, receive information ref. 119 from ref. 117 DBMS, and Para [0691], teaches receive request rows of data which exist in current effective time), wherein the information is stored within a set of nodes of a graph database at a location that is between client computer systems and sources of the information (see Para [0362], if each temporal dimension is represented as one axis on a Cartesian graph, then a transaction's target space (i.e. sources of the portion of the information)’ may be represented as a rectangle on that graph, and the bi temporal extent of any row in a temporal table may also be represented as a rectangle on that graph), wherein temporal data is associated with the information and indicates when the information is useable (see Fig. 2 and Para [314], the column or columns which metadata designates as the business key is used to populate the primary key column or columns of the non-temporal table and [0353], ‘temporal metadata 207 (i.e. temporal data)’ and temporal foreign key metadata 503 is associated with every table); 
identifying, by the computer system, a time period for the request using the temporal data (see Para [0323], identifying group of time period such as "assertion time" and "effective time" for the columns in the temporal table); 
identifying, by the computer system, a piece of the information corresponding to the request and corresponding to the time period identified (see Para Fig. 1 ref. 119, and [0306] and [0309], identify the ‘column client-nbr as the primary key of the corresponding non-temporal table’ (i.e. a piece of the information)’, and the temporal table corresponds to the non-temporal table, but with the addition of one or two time periods); and 
returning, by the computer system, a response to the request, wherein the response includes the piece of the information (see Para [0828], return results of non-temporal update transaction). 
However, Johnston does not explicitly teach “wherein the information is stored within a set of nodes of a graph database at a location that is between client computer systems and sources of the information, wherein the set of nodes indicates formats for the information and values for the information”.
However, teaches “wherein the information is stored within a set of nodes of a graph database at a location that is between client computer systems and sources of the information (see Para [0027], virtual machines running on one or more of the devices 110, 120 and 130 may comprise processes that may create a graph and/or tree structure and ‘may process and/or store data in nodes of the graph or tree structure (i.e. storing the information into a graph database)’, wherein Fig. 4 and Para [0045], teaches a ‘new queue QC1C2 420 (graph database information)’ may be assigned for communication ‘between the child node C3 304 which may reside on ‘device 110’ and managed by the process VM P1 210 and the child node C3 404 which may reside on ‘device 120’ and managed by the process VM P2 218 (i.e. between the client computer systems and the sources of the portion of the information)’), wherein the set of nodes indicates formats for the information and values for the information (see Para [0046], the graph or tree 400 processing data via the node C3 304, the ‘node C3 304 may store information about the data being communicated to its ‘descendants on the second device 120, which may comprise a record or a summary (i.e. formats for the information and values for the information)’ of what is stored and/or processed by its descendent nodes (i.e. placing the information comprises storing the information within a set of nodes)’ in device 120)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Johnston with the teachings of Gillen’s system for distribution of processing tasks in a cloud computing platform because combination would access information at different times in an information system as taught by Gillen in order to enable allowing the descendant nodes below residing on the device to be pruned from the graph or tree, thus freeing up resources, and reducing memory pressure in a physical machine.


           Novik teaches “wherein the piece of the information is stored as an aggregate object in the set of nodes (see Para [0094], database data component accessed using a constructed data stream of the ‘constructed data stream source component may be defined as data type (i.e. aggregate object)’ defined as ‘a schema (i.e. format)’ that determines how the constructed data stream is organized), the aggregate object comprising a snapshot of the piece of the information, wherein the snapshot is a version of the piece of the information associated with the temporal data (see Para [0118] and [0122], temporal element indicate a time that is associated with snapshot that are used to generate the constructed data stream (i.e. aggregate object) with the temporal element occurred and stored as part of a snapshot of the event in the database data, in Para [0052’] teaches the constructed data stream is a function of a value and a temporal element (i.e. aggregate object) which is contemplated a key attribute or set of attributes)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Johnston and Gillen with the teachings of Novik’s method for performing enhanced event processing because combination would access information at different times in an information system as taught by Novik in order to provide for enhanced event processing with repeatability 

Claims 34 and 45 are substantially similar to claim 22, and therefore likewise rejected.

Regarding claim 23, Johnston teaches the response includes the temporal data associated with the piece of the information (see Fig. 2 and Para [0091] and [0353], generating a temporal database 211 from ‘a non-temporal data model 203 (i.e. piece of the information)’, and ‘temporal metadata 207 (i.e. temporal data)’ and temporal foreign key metadata 503 is associated with every table).

Claims 35 and 46 are substantially similar to claim 23, and therefore likewise rejected.

Regarding claim 31 Johnston teaches storing, by the computer system, the piece of the information and the temporal data for a portion of the information identified based on the policy as nodes in a graph database (see Para [0362], the bi-temporal extent of any row in a temporal table may also be represented as a rectangle on the graph).

Claims 42 and 50 are substantially similar to claim 31, and therefore likewise rejected.

Regarding claim 32 Johnston teaches identifying the time period for the request using the temporal data comprises: identifying, by the computer system, a group of time periods in which versions of the piece of the information are useable (see Para [0323], identifying group of time period such as "assertion time" and "effective time"); and identifying, by the computer system, the time period from the group of the time periods based on a policy for selecting the time periods for requests (see Para [0381], temporal table which contains two rows in a Policy table and at Para [0388], the temporal update transaction may update data representing several objects). 

Claims 43 and 51 are substantially similar to claim 32, and therefore likewise rejected.
75Docket No. ES2015014-1
Regarding claim 33, Johnston teaches the policy for selecting the time periods for the requests uses at least one of a time stamp for when the request was created or received (see Para [0085], [0336] and [0680], specify a future assertion-time period on the transaction, and the row or rows that are created by the transaction are assigned that future time period such as ‘a begin date and an end date’ (i.e. these "dates" might also be timestamps)), text in the request that identifies a date relative to a current date, a transaction identifier corresponding to the request (see Para [0325], teaches the temporal transactions 103, 105 and 107 would be submitted directly to the DBMS 115, and also see Para [0353], the AVF begins processing temporal transactions by insuring that all required data is present), or configuration a request to extend the effective start date of an insurance policy back to the beginning of the calendar year), and wherein the text in the request identifying the date relative to the current date is selected from at least one of latest useable effective date 76Docket No. ES2015014-1 range, effective as of next week, effective as of next month, effective as of next quarter, or effective as of next calendar year (see Para [0056] and [0679], retrieving data from the temporal database comprises a view of a temporal table which includes the effective-time periods of the rows selected).

Claim 44 is substantially similar to claim 33, and therefore likewise rejected.
 
                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McMahon; Douglas James et al. discloses US 2008/0104141 A1 copy-on-write versioning of documents.
Ricker; Clint et al. discloses US 10331738 B2 segmented video content storage.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	                                               Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        02/24/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162